Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to usability improvement of the communication apparatus that can communicate with a plurality of base stations using different wireless communication methods in parallel.
Prior arts were found for the independent claims as follows:
Yasmin Karimli et al. (US 2020/0068414 A1)
Toshiharu Matsuda (US 2011/0234880 A1)
 	Karimli discloses a dual mode for performing in parallel a 4G network communication and a 5G network communication. Karimli also discloses monitoring a signal and not communicating in the dual mode in a case where a communication-related numerical value such as a transmission power or RSSI falls below a threshold
  	Matsuda discloses warning a user to lower a picture quality in a case where a remaining space on a memory of camera decreases.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 19-20 of the instant invention, which are not found in the prior arts, either singularly or in combination:

 	A communication apparatus, comprising: 
one or more processors; and 
one or more memories storing instructions that, when executed by the one or more processors, cause the communication apparatus to act as: 
a communication unit configured to perform in parallel a first communication using a first wireless communication method conforming to 3rd generation partnership project (3GPP) standard and a second communication using a second wireless communication method conforming to the 3GPP standard; 
an acquisition unit configured to acquire a radio wave state in at least one of the first communication and the second communication while the communication unit performs in parallel the first communication and the second communication; 
a notification unit configured to output to a user a warning in a case where the first communication and the second communication are not performable in parallel due to the radio wave state; and 
a determination unit configured to determine whether a predetermined data communication application is under execution by the communication apparatus, 
wherein, in a case where the determination unit determines that the predetermined data communication application is not under execution, the notification unit does not output to the user the warning.
 	Claim 19:
 	A method of controlling a communication apparatus, the method comprising:
performing in parallel a first communication using a first wireless communication method conforming to 3GPP standard and a second communication using a second wireless communication method conforming to the 3GPP standard; 

outputting to a user a warning in a case where the first communication and the second communication are not performable in parallel due to the radio wave state; and 
determining whether a predetermined data communication application is under execution by the communication apparatus, 
wherein, in a case where the determining determines that the predetermined data communication application is not under execution, the communication apparatus does not output to the user the warning.
	Claim 20:
 	A non-transitory computer-readable storage medium storing a program to cause a computer to execute a method, the method comprising: _
performing in parallel a first communication using a first wireless communication method conforming to 3GPP standard and a second communication using a second wireless communication method conforming to the 3GPP standard; 
acquiring a radio wave state in at least one of the first communication and the second communication while the first communication and the second communication are performed in parallel; 
outputting to a user a warning in a case where the first communication and the second communication are not performable in parallel due to the radio wave state; and 
determining whether a predetermined data communication application is under execution by the communication apparatus, 
wherein, in a case where the determining determines that the predetermined data communication application is not under execution, the communication apparatus does not output to the user the warning.

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412